                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                   No. 5:18-CV-120


JAMIE HINTON,                                )
                          Plaintiff,         )
                                             )
v.                                           )                      ORDER
                                             )
RALEIGH SOCIAL SECURITY,                     )
                Defendant.                   )




        This cause comes before the Court on defendant's motion to dismiss plaintiff's complaint

for insufficient service of process pursuant to Rules 4(m) and 12(b)(5) of the Federal Rules of

Civil Procedure. Plaintiff, proceeding prose, has failed to respond to the motion and the time for

doing so has expired. For the reasons that follow, defendant's motion is granted.

                                        BACKGROUND

       Plaintiff initiated this action by filing a motion for leave to proceed in forma pauperis on

March 26, 2018. [DE 1]. After plaintiff filed a particularized motion, her request to proceed in

forma pauperis was allowed and her complaint was filed.         [DE 6, 7].    Plaintiffs proposed

summons were not iss':led at that time, however, because they were incomplete. Plaintiff was

notified of the deficiency by letter, and was provided with three additional blank summonses to

complete and return to the Clerk's Office for issuance. [DE 10]. Plaintiff returned one proposed

summons on July 24, 2018, and it was issued by the Clerk on July 25, 2018, and provided to the

United States Marshals service for service. [DE 11, 12]. The United States Marshal filed proof

of service on defendant Raleigh Social Security made pursuant to the summons provided by
                      (




plaintiff for issuance. [DE 13].



                                                                                                      /
        On January 30, 2019, the United States appeared and filed the instant motion to dismiss

for insufficient service of process. [DE 15]. Plaintiff was notified of her right to respond to the

motion by letter issued January 30, 2019. [DE 17]. The time for filing a response to the motion

to dismiss has passed, and plaintiff has failed to respond. Nor has plaintiff filed any request to

extend the time to effect proper service on the defendant.

                                          DISCUSSION

       Rule 12(b)(5) of the Federal Rules of Civil Procedure provides for dismissal of a

complaint for insufficient service of process. Rule 4 describes the requirements for service of

process. Fed.R.Civ.P. 4. A plaintiff must either serve all defendants with process, obtain a

waiver of service of process, or provide good cause for delay within ninety days of filing a

complaint. Fed.R.Civ.P. 4(d) & (m). Process consists of a summons and copy of the complaint.

Fed.R.Civ.P. 4(c).

       Rule 4(i) requires that a party seeking to serve the United States and its agencies,

corporations, officers, or employees must serve the United States Attorney for the district where

the action is brought, the Attorney General of the United States, and the agency. Fed. R. Civ. P.

4(i)(l )-(2). Complete and proper service of process must be effected "within 90 days after the

complaint is filed" or the Court must dismiss the action unless that plaintiff has demonstrated

good cause to extend the time for service. Fed. R. Civ: P. 4(m).

       Because the United States Attorney General and the United States Attorney for the

Eastern District of North Carolina have not been served, proper service on the United States

agency defendant under Fed. R. Civ. P. 4(i) has not been effected. More than ninety days have

elapsed since the filing of the complaint, and plaintiff has failed to come forward to demonstrate




                                                2
good cause to extend the time service, nor has she responded in opposition to the motion to

dismiss.

                                         CONCLUSION

       Accordingly, this action is properly DISMISSED WITHOUT PREJUDICE pursuant to

Fed.~. Civ. P. 4(m), and defendant's inotion to dismiss [DE 15] is GRANTED .. The clerk is

DIRECTED to close this case.




SO ORDERED, this    ..:J   day of April, 2019.




                                             TERRENCE W. BOYLE
                                             CHIEF UNITED STATES DISTRI




                                                 3
